Citation Nr: 0628038	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  97-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

1.  Entitlement to a compensable rating for residuals of 
bilateral ankle injuries.

2.  Entitlement to a compensable rating for residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from June 1972 to August 1977.

In a January 1996 determination, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied compensable 
evaluations for the veteran's service-connected bilateral 
ankle and left knee disabilities.  The veteran filed and 
perfected a timely appeal.

This case was previously before the Board in September 1999, 
at which time the issues of compensable ratings for residuals 
of bilateral ankle injuries and residuals of left knee injury 
were remanded.  The RO completed the requested development to 
the extent possible, and the case was again before the Board 
for final appellate review in September 2000.

In the September 2000 decision, the Board denied entitlement 
to a compensable ratings for residuals, bilateral ankle 
injuries, and residuals, left knee injury.  Although the 
veteran's case was adjudicated in September 2000, due to 
problems with mailing, he did not receive the September 2000 
decision until it was successfully re-mailed to him in 
November 2002.  He subsequently filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).

In March 2003, the Secretary of the Department of Veterans 
Affairs (Secretary) filed a motion for remand, requesting 
that the Court vacate the Board's September 2000 decision and 
remand the issues for further development.  In an April 2003 
Order, the Court granted the Secretary's motion, vacated the 
Board's September 2000 decision, and remanded the matter to 
the Board for compliance with directives that were specified 
in the motion.

Thereafter, the case came before the Board in September 2003, 
at which time it was remanded for due process considerations.  
The case was again remanded by the Board in December 2004, 
for additional evidentiary development.  The actions 
requested by the Board in those remands have been undertaken, 
and the case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The objective medical evidence of record reflects that 
the veteran's ankle disabilities are primarily manifested by 
limitation of dorsiflexion and plantar flexion; limitation of 
motion and other symptoms such as pain have been attributed 
to non-service-connected Reiter's syndrome.  

2.  The objective medical evidence of record reflects that 
the veteran's service-connected left knee disorder is 
primarily manifested by limitation of flexion; limitation of 
motion, X-ray evidence of narrowing of the medial 
compartment, and other symptoms such as pain have been 
attributed to non-service-connected Reiter's syndrome.

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for left 
and right ankle disorders have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5271 (2005).

2.  The schedular criteria for a compensable rating for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.27, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, this was done in letters from the RO 
issued in February 2004 and January 2005, and additional RO 
communications have provided a substantial amount of notice 
pertaining to the duty to assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In the February 2004 and January 2005 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore believe that 
appropriate notice has been given in this case.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  In this regard, 
appropriate notice was provided to the veteran by the RO in a 
March 2006 letter.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed an original service connection claim for 
knee and ankle disorders in August 1977.

The service medical records show that in December 1974, he 
bruised his left knee.  There was slight edema, but lateral 
ligaments were intact.  Heat was to be applied.  On follow-up 
treatment in January 1975, the edema had decreased, but he 
still had pain when standing for prolonged periods.  
Treatment in August 1975 for an ankle disorder was reported.  
X-ray films showed no significant abnormality.

VA examined the veteran in October 1977, at which time he 
reported multiple injuries in service.  There was normal 
range of motion of the left knee, and the ligaments were 
intact.  There was no effusion, deformity or tenderness 
noted, and his gait was good.  He was able to do a knee bend 
with some difficulty.  Range of motion of the ankle joints 
was normal, without discomfort.  There was no effusion, 
deformity or tenderness, and no obvious ligamentous 
instability was reported.  Residuals of injuries to the 
ankles and left knee were diagnosed.

A rating decision dated in December 1977 granted service 
connection for residuals of a left knee injury under 
Diagnostic Code (DC) 5257 and residuals of injury to both 
ankles, under DC 5299-5271, each rated as noncompensably 
disabling.

VA outpatient treatment reports show that, in July 1995, the 
veteran reported that he had used ankle supports for more 
than 20 years due to ankle pain, which had recently 
increased.  In an August 1995 note, the veteran indicated 
that he had been taken off work as a result of ankle 
restrictions, which precluded him from climbing ladders.  

A VA examination of the joints was conducted in October 1995, 
at which time the veteran reported continued weakness and 
instability in both ankles, along with knee pain which seemed 
to develop with activities and was worse when the veteran had 
been trying to favor his ankles.  He was wearing bilateral 
air splints in his shoes, which seemed to help with his 
feeling of ankle instability.  He also reported intermittent 
pain around the posterior aspect of both knees.  There was 
neither mechanical locking nor giving way of the knees.  On 
examination, there was no effusion or deformity of the knee 
joints.  Both knees were stable to varus and valgus stress.  
There was a negative Lachman's, drawer sign, pivot shiftm and 
McMurray's test, with an equivocal Tinel's sign over the 
superficial peroneal nerve.  There was no joint line 
tenderness.  Range of motion of the left knee was to full 
extension and 135 degrees of flexion.  X-ray films of the 
ankles and left knee were normal. 

With regard to the ankles, there was no swelling, and when he 
stood there was no deformity of the ankles.  He was 
significantly tender on the anterior portions of the distal 
fibula.  There was an equivocal Lachman's test of both 
ankles, due to guarding of the ankles, but there was no gross 
instability.  Flexion was possible to 30 degrees in each 
ankle, but the veteran lacked 10 degrees to full extension.  
The examiner concluded that the veteran had a previous 
ligamentous injury to his ankles, with equivocal instability 
at the time of examination.  His subjective complaints seemed 
to be more significant than his objective findings.  By the 
history, the veteran had a significant disability.  However, 
based on the findings on examination, there was nothing other 
than his hypersensitivity that would qualify as being other 
than a limited disability.

In a January 1996 rating decision, noncompensable evaluations 
were continued for service-connected disorders of the ankles 
and left knee and that decision was appealed.

When seen in August 1996, there was no noticeable swelling, 
but bilateral tenderness to palpation, and pain with 
dorsiflexion was present.  In October 1996, the veteran 
reported a lot of pain in the legs and ankles, but that 
wearing his leg and ankle braces helped, as well as taking 
medication.

A VA joints examination was conducted in June 1997.  The 
veteran reported sharp pains in both of his ankles, along 
with numbness and instability.  He also reported throbbing 
and spasming pain in both knees and indicated that Reiter's 
syndrome had been diagnosed.  On examination, there was no 
evidence of swelling or deformity of the knees or ankles.  
There was significant joint line tenderness over the knees 
and ankles.  Range of motion of the ankles was to 5 degrees 
of dorsiflexion and 15 degrees of plantar flexion, with 
additional motion resisted secondary to pain.  The range of 
motion of the knees was from 0 to 120 degrees.  He was 
extremely hypersensitive to pain, consistent with the earlier 
examination.  While the veteran took exception to this 
conclusion, the examining physician indicated it was 
difficult to determine whether the pain was entirely 
psychologic.  The diagnoses included early degenerative 
changes of the knees, as shown on X-ray films, and history of 
injury of the bilateral ankles with residual instability.  
One possible explanation for the veteran's marked pain 
manifestation would be the veteran's Reiter's syndrome, 
although the examiner did not know enough about Reiter's 
syndrome to state whether or not the arthropathy caused by 
the Reiter's syndrome could provide such a manifestation of 
pain.

A statement from a VA physician dated in December 1997 
indicated the veteran was disabled as a result of Reiter's 
syndrome in the ankle joints.  In a February 1998 VA 
treatment note, the veteran complained of pain, worse when he 
was walking.  The assessment included Reiter's syndrome.

A rating decision dated in April 1998 denied service 
connection for Reiter's syndrome with arthritis of the ankles 
and knees.  The veteran was notified of this decision in a 
letter dated in April 1998.  He filed a timely notice of 
disagreement, and a statement of the case was issued in March 
1999.  A substantive appeal was not filed.

VA outpatient treatment records dated in August 1998 show 
that the veteran was treated for complaints of pain, and the 
diagnosis was Reiter's syndrome.  Prior medical history was 
noted to include ankle trauma in Vietnam.  Physical 
examination of the ankles revealed no swelling or erythema.  
There was tenderness all over the ankles. Range of motion of 
the ankles was decreased.  There was also tenderness below 
the joint line of the knees.  The pertinent assessment was 
ankle pain secondary to trauma and Reiter's syndrome.  In 
another August 1998 treatment note, the veteran reported 
shooting pains, starting from the ankles up to the spine.  
The assessment was ankle pain secondary to trauma and 
Reiter's syndrome, and the veteran was to be placed on 
medication.

VA outpatient treatment records dated in February 1999 show 
that the veteran continued to complain of pain of multiple 
joints.  On physical examination, both ankles were tender to 
palpation, without synovitis or deformity.  Bilateral knee 
examination was normal.  The assessment was multi-joint 
arthralgia of questionable etiology; the diagnosis of 
Reiter's syndrome was considered questionable.  In March 
1999, the veteran described knee and ankle pain as if a "hot 
rod" was in there.  He reported having swelling of the ankle 
joints at the end of the day; the knee joints also became 
sore.  On physical examination, the knees and ankles were 
normal appearing, without heat and swelling, and tenderness 
was noted.  Movement of the knees was encouraged.  In May 
1999, the veteran reported that he performed daily stretching 
of the bilateral lower extremities.  Although he still 
reported pain, he thought the he was getting more range of 
motion.

VA outpatient treatment records dated in June 1999 indicate 
that the veteran was doing relatively well.  Injections on 
the prior visit had reportedly helped his knees.  He 
complained of joint pain, especially in the knees and ankles.  
Objective examination showed that the veteran wore bilateral 
ankle braces.  Range of motion was normal, except for the 
ankles.  The assessments were Reiter's syndrome and status 
post Vietnam war injury to ankles.  In September 1999, the 
veteran reported knee and ankle pain affected by weather.

The veteran was afforded a VA examination in December 1999.  
The examiner stated that the claims file had been reviewed.  
The veteran indicated that since being injured in the 
service, he had incredible pain.  He reported that he was 
unable to stand for more than 1/2 hour or walk more than one 
block.  He said he had worn gel casts on both lower 
extremities for many years.  He also had bilateral knee pain.

On objective examination, the veteran ambulated with a short 
shuffling-type antalgic gait.  He appeared to exaggerate each 
movement, along with his ability to ambulate.  He was 
observed to be able to untie his shoes and remove his clothes 
without difficulty.  He did not appear to be in pain while 
seated.  With even the slightest attempt at palpation, the 
veteran stated that he experienced severe pain and 
hyperesthesia.  With minor ranges of motion in terms of 5 
degrees of plantar flexion to dorsiflexion, 
eversion/inversion, the veteran stated that he was in 
excruciating pain; therefore, the examiner stated that he was 
not able to adequately examine the veteran's ankles and 
knees, including stability or range of motion.  The examiner 
noted that there did not appear to be any atrophy or 
deformity of the knee or ankle. There was no swelling or 
trophic changes of the lower extremities.  The examiner's 
opinion was that the veteran's pain appeared to be greatly 
out of proportion to any physical abnormality during 
examination.

X-ray examination revealed mild ossification of the medial 
collateral ligament or the deltoid ligament of the right 
ankle, with no significant joint space narrowing, subchondral 
sclerosis or other signs of degenerative changes of either 
the knee or the ankle, in any view.  The diagnosis was 
Reiter's syndrome, with non-specific ankle and knee pain that 
radiated proximally.  The examiner concluded that the 
veteran's complaints seemed to be greatly out of proportion 
to his physical appearance and his ability to ambulate.  The 
examiner pointed out that it was difficult to obtain a 
physical examination due to the veteran's extreme 
sensitivity.

In August 2003, the veteran submitted additional evidence 
consisting of an October 1996 VA record revealing that the 
veteran wore bilateral ankle braces and had no edema, 
assessed as incomplete Reiter's Syndrome with pain mostly in 
the ankles and hips.  The record indicates that the ankles 
had no noticeable swelling, but had tenderness to palpation 
and pin with dorsiflexion.  X-ray films of the ankle revealed 
a bony spur of the left calcaneas and were otherwise normal.  
An assessment of incomplete Reiter's syndrome secondary to 
exposure to colonic bacteria in Vietnam, and possible fungal 
infection was made.   

The record also contains a two-page fact sheet pertaining to 
Reiter's syndrome.  

The veteran's spouse submitted a statement dated in April 
2004, describing the veteran's symptoms noting pain and 
instability of the ankles, requiring him to wear ankle 
braces.  

Records from the VAMC in Loma Linda, CA, dated from 1998 to 
2004 were received for the record.  An entry dated in 
September 1999 reveals that the veteran was still having 
arthritis pain in the hips, knees and ankles assessed as 
Reiter's syndrome, controlled.  It was recommended that he 
continue current medications.  When seen in March 2000, X-ray 
films of the knees taken in December 1999 were mentioned 
which revealed no evidence of fracture, subluxation, or 
arthritis.  The femoropatellar joints were normal appearing, 
and there was no abnormality of the right and left ankles.  
An assessment of Reiter's syndrome, with a comment that the 
recent flare-up could have been part of viral-induced joint 
pains, was made.

The veteran was evaluated by VA rheumatology in October 2003.  
Pain in the back and ankles was noted.  Impressions included: 
a history of Reiter's syndrome with no swelling or synovitis; 
knee X-ray films showing no evidence of arthritis; and 
chronic ankle instability due to old injuries - wearing air 
casts.  When he was seen in April 2004, a history of Reiter's 
syndrome with reactive arthritis since the late 1990's, 
mostly affecting the low back, ankles and hips, was noted.  
An arthritis series was clear.  An assessment of Reiter's 
with normal X-ray films was made.  He was seen in May 2004 
for bilateral ankle pain and instability due to Reiter's 
syndrome.  A prescription for bilateral stirrup gel/air cast 
for both ankles was made.

The veteran was seen by VA rheumatology in November 2004, at 
which time he complained of pain in the hips, knees, and 
ankles.  Physical examination revealed no edema.  The veteran 
was wearing ankle braces and did not want to remove them, so 
complete examination of the ankles was not possible.  There 
was decreased motion of the hips and knees, but no evidence 
of synovitis of the knees.  An assessment of Reiter's, on 
Enbrel and doing very well but with continued pain and 
stiffness in the hips, knees, and ankles, was made.

A VA examination was conducted in January 2005.  The veteran 
gave a history of falling off a truck in 1974 and twisting 
his left knee.  He stated that he had pain in the knee 
estimated as 6/10.  He was using a leg brace and reported 
that he could walk 1/4 mile before having pain.  Physical 
examination of the left knee revealed range of motion from 0 
to 90 degrees.  The knee was tender to palpation and had a 
positive patellar grind.  The knee was stable to anterior and 
posterior drawer testing and to varus valgus testing.  
Lachman's and McMurray's testing were negative.
X-ray films of the knee revealed mild joint space narrowing 
of the medial compartment of the left knee.  There was no 
abnormality of the patellofemoral joint.  

A VA evaluation of the ankles was also conducted.  The 
veteran reported that in 1974 he was caught in a booby trap 
in which sticks went into his ankles and ultimately caused 
infection.  He reported that he used braces bilaterally on 
the ankles and was taking Enebrel for pain, which improved 
his condition somewhat.  He reported experiencing flare-ups 
two times a month, but had not had any incapacitating 
episodes during the past 12 months.  Range of motion testing 
of the left ankle revealed dorsiflexion to 0 degrees and 
plantar flexion to 40 degrees.  There was no anterior drawer 
sign.  There was no tenderness to palpation of the left 
ankle.  There was slight valgus of the calcaneus.  Range of 
motion testing of the right ankle revealed dorsiflexion to 0 
degrees and plantar flexion to 35 degrees.  Drawer sign was 
negative.  There was normal sensation to the feet 
bilaterally.  There was slight valgus of the calcaneus to the 
tibia on the right side.  

X-ray films of the left ankle revealed no definite evidence 
of acute fracture or dislocation.  A minimal plantar 
calcaneal spur was shown.  X-ray films of the right ankle 
revealed scattered small ostophyte density injections to the 
medial malleolus, representing and old fracture.  A small 
plantar calcaneal spur was noted.  There was no evidence of 
fracture or dislocation.  

In summary, the VA examiner indicated that the veteran was 
status post twisting injury to his left knee with residual 
pain, and twisting injuries and infections to both ankles 
with residual pain.  It was noted that the veteran's 
subjective and physical findings appeared to be out of 
proportion to the X-ray findings and that he had reported 
multiple times that both ankles and his knee have felt better 
since he started on Enbrel, although not completely resolved.  
There was no ankylosis or deformity of the ankles or the left 
knee.  There was some decreased motion in both ankles and of 
the left knee due to pain on flare-ups.  The examiner opined 
that the veteran did not appear to have excess fatigability, 
inccordination or weakened movement, but noted that pain 
affected functional ability during flare-ups.  The examiner 
explained that the claims folder was reviewed and that the 
symptoms were likely due to Reiter's syndrome, since Enbrel 
helped so much in relieving the symptoms.  

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected joint disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran's entire history is 
reviewed when making a disability rating.  38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The veteran's disabilities of the ankles, characterized as 
residuals of injury bilaterally, is currently assigned a 
noncompensable evaluation under Diagnostic Code 5271.  38 
C.F.R. § 4.71a, DC 5271.  Diagnostic Code 5271 provides that 
where there is moderate limited motion of the ankle, a 10 
percent rating will be assigned.  Where there is marked 
limited motion of the ankle, a 20 percent evaluation will be 
assigned.  Id.  Normal ankle dorsiflexion is 20 degrees.  
Normal ankle plantar flexion is 45 degrees.  38 C.F.R. 
§ 4.71a; Plate II.

The evidence reflects that decreased range of motion of both 
ankles has been demonstrated on examinations conducted from 
1995 to 2005.  In 1995, range of motion testing revealed that 
the ankles lacked full flexion (shown to 30 degrees) and that 
the ankles lacked 10 degrees of extension bilaterally.  When 
examined in 2005, dorsiflexion was limited to 0 degrees and 
plantar flexion was limited to 35 degrees.  That examination 
revealed some residual pain, without evidence of ankylosis or 
deformity of the ankles.  Essentially, the veteran's primary 
manifestation of his ankle disabilities consists of 
limitation of dorsiflexion and plantar flexion.  As will be 
explained herein, while arguably moderate limitation of 
motion of the ankles is shown, this has been attributed to a 
nonservice-connected disorder.

The service-connected left knee disability is rated as 0 
percent disabling under DC 5257, which pertains to "other 
impairment of the knee."  Under this criterion, a 10 percent 
rating is warranted for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  Id.  A 20 
percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  Id.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling. 

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

The evidence reflects that, when the left knee was examined 
in 1995, there was neither mechanical locking nor giving way 
of the knees.  There was no effusion or deformity of the knee 
joints and both knees were stable to varus and valgus stress.  
There were negative findings on Lachman's, drawer, pivot 
shift, and McMurray's tests.  Range of motion of the left 
knee was to full extension and 135 degrees of flexion.  When 
examined in 2005, physical examination of the left knee 
revealed range of motion from 0 to 90 degrees.  The knee was 
tender to palpation and had a positive patellar grind.  The 
knee was stable to anterior and posterior drawer testing and 
to varus valgus testing.  Lachman's and McMurray's testing 
was negative, and X-ray films of the knee revealed mild joint 
space narrowing of the medial compartment of the left knee.  
Essentially, none of the symptomatology of the left knee 
shown between 1995 and 2005 warrants the assignment of a 
compensable evaluation for instability under DC 5257 or for 
limitation of motion under DC's 5260 and 5261.  Moreover, as 
will be explained herein, while X-ray films reveal some 
abnormality of the left knee, this as well as limited motion 
and pain have been attributed to a nonservice-connected 
disorder.

The veteran contends that his symptoms in the ankles and left 
knee are attributable to his service-connected residuals of 
injuries to the ankles and left knee in service, as opposed 
to representing manifestations related to a non-service-
connected disorder, such as his diagnosed Reiter's syndrome.  
Based on a review of the entirety of the evidence, the Board 
must conclude that the preponderance of the objective medical 
evidence indicates that his ankle and left knee 
symptomatology has been etiologically linked to non-service-
connected Reiter's syndrome as opposed to his service-
connected residuals of ankle and left knee injuries.

The Board points out that the record contains essentially no 
clinical evidence indicative of ankle or left knee problems 
from October 1977 to early 1995.  In October 1977, range of 
motion of the ankle joints was normal, without discomfort.  
There was no effusion, deformity, or tenderness, and no 
obvious ligamentous instability was reported.  There was 
normal range of motion of the left knee, and the

ligaments were intact.  There was no effusion, deformity, or 
tenderness noted, and his gait was good.  It was not until 
more than 16 years later, in 1995 that the veteran began 
complaining of ankle problems and knee pain.

A review of the evidence reflects that, shortly after the 
veteran's 1995 complaints of ankle problems and left knee 
pain, Reiter's syndrome was initially diagnosed.  In October 
1996, a medical assessment of incomplete Reiter's syndrome 
secondary to exposure to colonic bacteria in Vietnam, and 
possible fungal infection was made.  Clinical evidence dated 
from 1997 to 2005 reflects that Reiter's syndrome was 
repeatedly and conclusively diagnosed in conjunction with the 
veteran's complaints and manifestations of the ankles and 
left knee.   

Service connection for Reiter's syndrome was specifically 
denied in an April 1998 rating decision, inasmuch as it 
initially manifested almost 20 years after service and was 
not shown by competent evidence to have an etiological 
relationship to service.  In this regard, the October 1996 
record was considered by the RO.  The RO pointed out that the 
diagnosis of incomplete Reiter's syndrome secondary to 
exposure to colonic bacteria in Vietnam was based solely on 
the veteran's reported history of a booby trap injury with 
subsequent bacterial infection.  Upon review, the Board finds 
that this historical account is not objectively verified or 
even mentioned in the service medical records or in any other 
clinical evidence.  

It is significant to note that the VA doctor's opinion and 
diagnosis made in October 1996 was based solely upon 
statements made by the veteran.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998). Further, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.  Thus, a 
medical nexus opinion is inadequate when, as in this case, it 
is unsupported by any clinical evidence as a predicate for 
the opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Accordingly, the Board concludes, as did the RO, that 
Reiter's syndrome which was initially diagnosed nearly 20 
years following the veteran's discharge from service has not 
been related by competent medical evidence to service.  Such 
a finding is significant, particularly because the symptoms 
and clinical manifestations of the ankles and left knee as 
documented from approximately 1997 forward have been 
repeatedly, conclusively and pervasively attributed to 
Reiter's syndrome, as opposed to being attributed to service 
or the service connected ankle and/or left knee disorders.  
This matter was squarely addressed by the VA examiner in 
2005, who stated that the veteran's symptoms (primarily of 
limitation of motion of the ankles and left knee along with 
complaints of pain) were likely due to Reiter's syndrome, 
inasmuch as Enebrel had helped so much in relieving his 
symptoms.  

Since the veteran's current and recent historical 
manifestations related to his ankles and left knee have been 
ascribed to non-service-connected Reiter's syndrome, there is 
no basis upon which to assign compensable evaluations for the 
service-connected residuals of injuries to the ankles and 
left knee.  Accordingly, consideration need not be given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, or 
to other Diagnostic Codes for rating ankle and knee 
disabilities as they do not provide a method for assigning a 
higher evaluation.  

In summary, the objective medical evidence of record 
preponderates against the veteran's claims for increased 
ratings for his service-connected bilateral ankle and left 
knee disabilities.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of the reasonable-
doubt doctrine.  38 U.S.C.A. § 5107(b).




ORDER

A compensable rating for residuals of injuries to the right 
and left ankles is denied.

A compensable rating for residuals of a left knee injury is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


